Exhibit 10.4

 

As of September 21, 2020

 

Gentlemen:

 

PMV Consumer Acquisition Corp. (“Corporation”), a blank check company formed for
the purpose of acquiring one or more businesses or entities (a “Business
Combination”), intends to register its securities under the Securities Act
of 1933, as amended (“Securities Act”), in connection with its initial public
offering (“IPO”).

 

The undersigned hereby commits to purchase an aggregate of 6,150,000 warrants of
the Corporation (“Initial Warrants”), each Initial Warrant to purchase one share
of Class A common stock, par value $0.0001 per share, of the Corporation at
$1.00 per Initial Warrant, for an aggregate purchase price of $6,150,000 (the
“Initial Purchase Price”). Additionally, if the underwriters in the IPO exercise
their over-allotment option in full or part, the undersigned further commits to
purchase up to an additional 525,000 warrants (“Additional Warrants” and
together with the Initial Warrants, the “Private Warrants”) at $1.00 per
Additional Warrant for an aggregate purchase price of up to $525,000 (the
“Over-Allotment Purchase Price” and together with the Initial Purchase Price,
the “Purchase Price”). At least 24 hours prior to the effective date (“Effective
Date”) of the Corporation’s registration statement filed in connection with the
IPO (the “Registration Statement”), the undersigned will cause the Purchase
Price to be delivered to the trust account of the Corporation, by wire transfer
as set forth in the instructions attached as Exhibit A.

 

The Private Warrants will be identical to the warrants included in the units to
be sold by the Corporation in the IPO, except that:

 

●the Private Warrants will not be transferable (except to (a) to the
Corporation’s officers or directors, any affiliate or family member of any of
the Corporation’s officers or directors, any affiliate of the Corporation’s
sponsor or to any member of the sponsor or any of their affiliates, (b) in the
case of an individual, as a gift to such person’s immediate family or to a
trust, the beneficiary of which is a member of such person’s immediate family,
an affiliate of such person or to a charitable organization; (c) in the case of
an individual, by virtue of laws of descent and distribution upon death of such
person; (d) in the case of an individual, pursuant to a qualified domestic
relations order; (e) by private sales or transfers made in connection with any
forward purchase agreement or similar arrangement or in connection with the
consummation of a Business Combination at prices no greater than the price at
which the Private Warrants were originally purchased; (f) by virtue of the laws
of the State of Delaware or the Corporation’s sponsor’s limited liability
company agreement upon dissolution of the sponsor, (g) in the event of the
Corporation’s liquidation prior to the consummation of an initial Business
Combination; or (h) in the event that, subsequent to the consummation of an
initial Business Combination, the Corporation completes a liquidation, merger,
share exchange or other similar transaction which results in all of the
Corporation’s stockholders having the right to exchange their Class A common
stock for cash, securities or other property, in each case (except for
clause (g) or with the Corporation’s prior consent) where the transferee agrees
to these transfer restrictions) until 30 days after the completion of a Business
Combination;

 

●the Private Warrants (and underlying securities) will be subject to customary
registration rights, which shall be described in the Registration Statement;

 

●the Private Warrants will not be redeemable and will be exercisable on a
cashless basis so long as they are held by the undersigned or its permitted
transferees; and

 

●the Private Warrants will include any additional terms or restrictions as is
customary in other similarly structured blank check company offerings or as may
be reasonably required by the underwriters in the IPO in order to consummate the
IPO, each of which will be set forth in the Registration Statement.

 



Page 1 of 3

 

 

The undersigned hereby represents and warrants that:

 

(a)it has been advised that the Private Warrants have not been registered under
the Securities Act;

 

(b)it is acquiring the Private Warrants for its account for investment purposes
only;

 

(c)it has no present intention of selling or otherwise disposing of the Private
Warrants in violation of the securities laws of the United States;

 

(d)it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

(e)it has had both the opportunity to ask questions and receive answers from the
officers and directors of the Corporation and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

(f)it is familiar with the proposed business, management, financial condition
and affairs of the Corporation;

 

(g)it has full power, authority and legal capacity to execute and deliver this
letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

(h)this letter constitutes the legal, valid and binding obligation of the
undersigned and is enforceable against it.

 

Page 2 of 3

 

 

  Very truly yours,       PMV CONSUMER ACQUISITION HOLDING COMPANY, LLC      
By: PMV Consumer Delaware Management Partners LLC, its Manager         By:  /s/
Douglas R. Jamieson     Name: Douglas R. Jamieson     Title: Managing Member

 

Accepted and Agreed:       PMV CONSUMER ACQUISITION CORP.       By:   /s/ Peter
D. Goldstein     Name: Peter D. Goldstein     Title: Executive Vice President
and Secretary  

 

[Signature page to the Subscription Agreement for

Private Placement Warrants]

Page 3 of 3

 

 

Exhibit A

 

 

 

 

 